Title: To James Madison from Lafayette, 20 August 1815
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Madison, James


                    
                        
                            My dear Sir
                        
                        Paris August 20th 1815
                    
                    The Name of Regnauld de St. Jean d’Angely a member of the Constituent assembly, of our late House of Representatives, and in the interval Between those two great Epochas, an Eminent Actor on the administrative Stage of france, is, no doubt, well known to You. His Uncommon talents Had placed him Very high in the imperial affairs and Have probably Contributed to the choice made of him to be placed on a Roial list of proscription. The Cloudy Appearance of this Business Encourages his disposition to pay a Visit to the U.S. I Ever, notwithstanding the terms I was upon with napoleon, Have found Him very friendly to me. This generous disposition in my own and Several other Cases Has been very Remarkable—for I am to find myself in a Way to Serve Him at Court where my name is By no means a recommendation. But I feel a particular pleasure in presenting Him to you, and beg leave to request your kind attention and benevolent dispositions in his behalf. He Has known much of the European and particularly of the french transaction during a Long Space of time. I am persuaded his abilities will again bring him to a Conspicuous part in the affairs of this

Country. Be pleased, my dear Sir, to receive with your usual kindness the Expression of my affectionate Respects
                    
                        
                            Lafayette
                        
                    
                